Simpson, J., concurring: Section 1508(a) of the Tax Reform Act of 1976, 90 Stat. 1520, 1741, has amended section 809(d)(5) by adding the following sentence: For purposes of this paragraph, the period for which any contract is issued or renewed includes the period for which such contract is guaranteed renewable. Such amendment is applicable to taxable years beginning after December 31,1957. Tax Reform Act of 1976, sec. 1508(b). In the light of this amendment, I agree with the result of the majority and find it unnecessary to express any views concerning the interpretation of the statute prior to its amendment. Raum and Tannenwald, JJ., agree with this concurring opinion.